Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Anthony Kennedy appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. United States v. Kennedy, No. 6:05-cr-00815-HMH-1 (D.S.C. Sept. 24, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.